Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 and 14 - 19 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus comprising: circuitry configured to automatically acquire a plurality of user data items to acquire feature data of a user based on a time-series change in the plurality of user data items, acquire biometric authentication data of the user, compare a plurality of the feature data acquired at different timings to determine whether the plurality of the feature data indicates an identical feature of the user, compare a plurality of the biometric authentication data acquired at different timings to acquire a second determination result that is a result obtained by determining whether the plurality of biometric authentication data indicates an identical biometric feature of the user, and  control authentication processing on the user based on a first determination result that is a determination result obtained by the comparing of the plurality of user data and the comparing of the plurality of the biometric authentication data for the second determination result, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, causes the one or more processors to perform a method comprising: automatically acquiring a plurality of user data items to acquire feature data of a user based on a time-series change in the plurality of the user data items; acquiring a plurality of user images as the plurality of user data items to acquire a change in motion of the user as the feature data based on a time-series change in the plurality of user images, acquiring a time-series change in motion of the user as the feature data based on a time-series change in image data and shape data included in the user images; comparing a plurality of the feature data acquired at different timings to determine whether the plurality of feature data indicates an identical feature of the user; and 6Application No. 16/760,462controlling authentication processing on the user depending on a first determination result that is a determination result obtained by said comparing the plurality of the feature data, in combination with all other limitations in the claim(s) as defined by applicant.




Claims 16 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information processing method executed by a processor, comprising: acquiring automatically a plurality of user data items to acquire feature data of a user based on a time-series change in the plurality of the user data items; acquiring biometric authentication data of the user; comparing a plurality of the feature data acquired at different timings to determine whether the plurality of the feature data indicates an identical feature of the user; comparing a plurality of the biometric authentication data acquired at different timings to acquire a second determination result that is a result obtained by determining whether the plurality of biometric authentication data indicates an identical biometric feature of the user; and controlling authentication processing on the user depending on a first determination result that is a determination result obtained by said comparing the plurality of the feature data and said comparing of the plurality of the biometric authentication data for the second determination result, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642